Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 9/14/22. 
Claims 1-13 are pending in this application. 
Applicant's election of Group 1, claims 1-3, 9 and 11, in the reply filed on 9/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.  
Claims 4-8, 10 and 12-13 are withdrawn from consideration being drawn to the non-elected invention.  
As a result, claims 1-3, 9 and 11 are being examined in this Office Action.

Objections
Claims 1-3, 9 and 11 are objected to because the acronym NDMA should be used in conjunction with the full compound name.

Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite. Claim 9 recites "the process according to claim 3”. There is no antecedent basis for this process step in claim 3, since claim 3 is drawn to a product: metformin hydrochloride, and not to a product. The examiner understands that claim 3 recites a process within the claim. However, claim 3 is ultimately a product claim. 
Appropriate correction is required. 

Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-3, 9 and 11 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zhao et al. (CN 110194727, pub 3-9-2019) (the Machine English translation is used herein).
The instant claims are drawn to a high purity metformin hydrochloride, having a purity equal to or greater than 99% by area percentage of HPLC and no detectable amount of N-nitrosodimethylamine (NDMA) by LC-MS, wherein the LC-MS method for the determination of NDMA content in metformin hydrochloride has a limit of detection of 0.004 ppm and a limit of quantification of 0.009 ppm.
Zhao et al. exemplifies an ethanol composition and a high purity metformin hydrochloride with 100% purity by HPLC, with the dicyandiamide impurity completely removed. The metformin hydrochloride was purified by recrystallization with ethyl alcohol to give white solid, needle-like crystals (melting point 220-225 degree C) (example 1; Table 2 and claims, especially claim 9).
With regard to applicant’s limitation for ”no detectable amount of N-nitrosodimethylamine (NDMA) by LC-MS, wherein the LC-MS method for the determination of NDMA content in metformin hydrochloride has a limit of detection of 0.004 ppm and a limit of quantification of 0.009 ppm”, the examiner contends Zhao et al.’s 100% pure metformin hydrochloride reads on this limitation, since Zhao et al. does not detect any impurities in the pure metformin hydrochloride. Additionally, the USPTO does not have the capabilities to test the purity of Zhao et al.’s metformin hydrochloride in applicant’s particular apparatus.
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
Therefore these claims are fully met.

	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
	
	/SUDHAKAR KATAKAM/             Primary Examiner, Art Unit 1658